United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-2136
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                   Sean Tyree Lewis

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                   for the Southern District of Iowa - Des Moines
                                   ____________

                              Submitted: March 1, 2018
                                Filed: March 9, 2018
                                    [Unpublished]
                                   ____________

Before GRUENDER, MURPHY, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

       Sean Lewis directly appeals the district court’s1 judgment entered after he pled
guilty to conspiracy to distribute a heroin, in violation of 21 U.S.C. §§ 841(a)(1),

      1
       The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa.
(b)(1)(C), and 846, and to being a felon in possession of firearms and ammunition,
in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). Following careful review of the
arguments raised in the brief filed by Lewis’s counsel pursuant to Anders v.
California, 386 U.S. 738 (1967), we conclude (1) the district court’s findings with
regard to the drug-quantity attribution and application of the aggravating-role,
vulnerable-individual, and obstruction-of-justice adjustments were supported by the
testimony at the sentencing hearing and were not clearly erroneous; (2) the
determination that Lewis was a career offender did not affect his sentence; and (3) his
sentence was not substantively unreasonable. Turning to Lewis’s pro se arguments,
we find no error, plain or otherwise, with regard to application of the sentencing
enhancement for his possession of a firearm, and no breach of the plea agreement by
the government. Finally, having independently reviewed the record pursuant to
Penson v. Ohio, 488 U.S. 75 (1988), we have found no nonfrivolous issues for appeal.
The judgment of the district court is affirmed,2 and counsel’s motion to withdraw is
granted.
                        ______________________________




      2
       We have assumed without deciding that, under the circumstances of this
appeal, the arguments are not precluded by the appeal waiver. See United States v.
Valencia, 829 F.3d 1007, 1012 (8th Cir. 2016), cert. denied, 137 S. Ct. 838 (2017).

                                         -2-